                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

 JANE DOES 1-5                                          CV-20-13-H-CCL

                                Plaintiffs,

    vs.                                                        Order

 CARROLL COLLEGE,

                               Defendant.

      Dylan McFarland of Knight, Nicastro, MacKay, LLC, moves for admission

of Michael T. Wise to practice before this Court pro hac vice. Mr. Wise’s

application appears to be in order.

      Accordingly, IT IS HEREBY ORDERED that the motion to admit Michael

T. Wise pro hac vice is granted on the condition that Mr. Wise shall do his own

work. This means Mr. Wise must do his own writing, sign his own pleadings,

motions and briefs, and appear and participate personally.

      Counsel shall take steps to register in the Court’s electronic filing system.

      DATED this 2nd day of April, 2020.
